706 S.E.2d 248 (2011)
HAWKINS
v.
SSC HENDERSONVILLE.
No. 112P10-1.
Supreme Court of North Carolina.
March 10, 2011.
Adam Stein, Chapel Hill, for Hazel S. Hawkins.
Leslie O'Toole, Raleigh, for SSC Hendersonville Operating Co.
Malcolm J. Harkins, III, for SSC Hendersonville Operating Co.
Lori D. Proctor, for SSC Hendersonville Operating Co.
Gary W. Poliakoff, for Hazel S. Hawkins.
The following order has been entered on the motion filed on the 16th of March 2010 by Petitioner-Appellant for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 10th of March 2011."